Citation Nr: 0512057	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  02-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from December 1998 to 
August 1999.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2002, the veteran filed a VA Form 9, "Appeal to Board 
of Veterans Appeals," in response to the statement of the 
case sent him in May 2002.  In Block 8, he indicated that he 
did not wish to testify before a member of the Board (now 
Veterans Law Judge).

In December 2003, the Board remanded the veteran's claim for 
further development.  After this development had been 
completed, the RO issued a supplemental statement of the 
case, in January 2005.  Later in the same month, the RO 
issued another supplemental statement of the case.  The 
notification letter, dated January 26, 2005, stated, in 
pertinent part, that the veteran had 60 days in which to make 
any comment concerning additional information considered in 
his appeal.

In March 2005, the veteran submitted a new VA Form 9, 
indicating in block 8 that he wished to testify before a 
member of the Board (now Veterans Law Judge) appearing at his 
local RO.

The record does not show that the veteran has withdrawn his 
request for a hearing before a Veterans Law Judge.

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge 
appearing at the local RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




